Citation Nr: 0739095	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the reduction of a disability evaluation for 
adenocarcinoma of prostate, status-post radical 
prostatectomy, from 100 percent to 40 percent, effective 
January 1, 2005, was proper.

2.  Entitlement to a disability evaluation in excess of 60 
percent for adenocarcinoma of prostate, status-post radical 
prostatectomy, since April 3, 2006.

3.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected genitourinary 
disability.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which reduced the evaluation assigned 
for a prostate disability from 100 percent to 40 percent, 
effective January 1, 2005.

In a February 2005 rating decision, the RO denied the 
veteran's service connection claim for depression; he filed a 
notice of disagreement in the following month, and 
subsequently perfected an appeal.  The issue of entitlement 
to service connection for depression was merged into the 
instant appeal.  In November 2006, the Board remanded the 
issue of service connection, and the reduction issue.  

Subsequently, the veteran perfected an appeal of a February 
2006 rating decision of the Jackson RO, which denied 
entitlement to a TDIU; that issue was also merged into the 
current appeal.

In September 2007, the veteran and his spouse testified 
before the undersigned Acting Veterans Law Judge via 
videoconference.  A copy of the hearing transcript is of 
record and has been reviewed.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO granted service 
connection for adenocarcinoma of the prostate, status-post 
radical prostatectomy, and assigned a 100 percent evaluation, 
effective November 17, 2003.

2.  By a letter dated in August 2004, the RO informed the 
veteran that medical evidence reflected an improvement in his 
genitourinary disability, and that the RO proposed to reduce 
the 100 percent evaluation to 40 percent.

3.  In an October 2004 rating decision, the RO reduced the 
disability evaluation for the veteran's genitourinary 
disability from 100 percent to 40 percent, effective January 
1, 2005; the evidence of record reflected an improvement in 
the veteran's disability, and the reduction was proper.

4.  In April 2006, the veteran filed a claim for an increased 
rating.  In an August 2006 rating decision, the RO increased 
the evaluation for a prostate disability to 60 percent, 
effective April 3, 2006.  

5.  For the period beginning on April 3, 2006, the medical 
evidence shows that the veteran's genitourinary disability 
requires the wearing of at least 4 absorbent materials per 
day, but there is no evidence of a local reoccurrence of 
adenocarcinoma of the prostate, or metastasis.  

6.  Resolving any doubt in the veteran's favor, the medical 
evidence shows that the veteran's depression is related to 
his service-connected disability.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for 
adenocarcinoma of the prostate, status-post radical 
prostatectomy, from 100 percent to 40 percent, effective 
January 1, 2005, was proper.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105(e), 3.344 
(2007).

2.  The criteria for an evaluation in excess of 60 percent 
for adenocarcinoma of the prostate since April 3, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.115, Diagnostic Code (DC) 7528 
(2007).

3. Resolving all doubt in the veteran's favor, his depression 
is shown to be proximately due to service-connected 
adenocarcinoma of the prostate.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.310 (2007); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in February 2005, October 2005, and May 2006 
that fully addressed all four notice elements.  The letters 
informed the veteran of what evidence was required to 
substantiate his claims as to whether a reduction was proper, 
and entitlement to an increased evaluation for service-
connected genitourinary disability, and of the veteran's and 
VA's respective duties for obtaining evidence.  Also, the 
veteran was essentially asked to submit evidence and/or 
information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decisions in these matters, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case issued in August 
2006 and July 2007, after the notice was provided.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains VA treatment 
records, and evidence from the Social Security 
Administration.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge in September 2007.  

The veteran was also afforded VA medical examinations in 
conjunction with his claims.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Propriety of the Reduction

According to the pertinent law and regulation, where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e) (2007); see also, 38 U.S.C.A. § 5112(b)(6) (West 
2002).

In August 2004, the RO notified the veteran that it proposed 
to reduce the evaluation assigned for his genitourinary 
disability from 100 percent to 40 percent, and provided the 
veteran 60 days to submit additional evidence.  The veteran 
was notified of such reduction in October 2004.  Thus, he was 
properly notified of the reduction in evaluation.  See 38 
C.F.R. § 3.105(e) (2007).

The 100 percent evaluation for the veteran's genitourinary 
disability was assigned, effective November 11, 2003, and 
continued until January 1, 2005.  Since the 100 percent 
evaluation had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a) and 
(b) is not required.  38 C.F.R. § 3.344(c).  

Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  The Board finds that improvement was 
demonstrated by an examination that was full, complete and 
sufficient to establish the current level of genitourinary 
impairment.  

Specifically, an improvement in the veteran's service-
connected genitourinary disability was shown during a July 
2004 VA examination, at which time, the veteran reported 
wearing incontinence pads up to two times per day, as needed.  
Under DC 7528, a 40 percent evaluation is warranted when the 
evidence shows that the veteran's disability requires the 
wearing of absorbent materials which must be changed two to 
four times per day.  38 C.F.R. § 4.115b, DC 7528 (2007).  

Thus, the Board concludes that at the time of the October 
2004 rating reduction, the evidence reflected an actual 
improvement in the veteran's genitourinary disability, such 
that a rating reduction from 100 percent to 40 percent was 
proper.  

In sum, the Board finds that the July 2004 VA examination 
report discloses an actual change in disability, such that 
the October 2004 rating reduction was warranted.  For the 
foregoing reasons, the Board finds that the evidence clearly 
supports the reduction of the evaluation for the veteran's 
service-connected genitourinary disability from 100 percent 
to 40 percent, effective January 1, 2005.

Consequently, there is no basis for restoring the previous 
100 percent evaluation, as the evidence at the time of the 
July 2004 rating decision showed that the 40 percent 
evaluation accurately reflected the severity of the veteran's 
disability.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002). Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2007).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's genitourinary disability has been rated under 
DC 7528, which evaluates impairment resulting from malignant 
neoplasms of the genitourinary system.  According to this 
Diagnostic Code, if there has been no local reoccurrence or 
metastasis following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the residuals will be evaluated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7528 (2007).

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2007).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day necessitates a 20 
percent evaluation.  Id.  

Evidence that such a condition requires the wearing of 
absorbent materials which must be changed two to four times 
per day requires a 40 percent disability evaluation.  Id.  
The highest disability evaluation for voiding dysfunction, 60 
percent, necessitates evidence of the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  Id.

Subsequent to the reduction, the RO, in an August 2006 rating 
decision, increased the evaluation to 60 percent, effective 
April 3, 2006.  The Board will now determine whether an 
evaluation in excess of 60 percent is warranted from April 3, 
2006 to the present.

Based on the most current findings, the Board finds that an 
evaluation in excess of 60 percent for service-connected 
genitourinary disability is not warranted for the period 
beginning on April 3, 2006.  In this regard, absent objective 
evidence of a local reoccurrence of adenocarcinoma of the 
prostate or metastasis, the veteran is in receipt of the 
maximum allowable under DC 7528.  

A PSA (prostate-specific antigen) test was taken during the 
June 2006 VA examination, and there is no indication in the 
report of a reoccurrence of prostate cancer.  Thus, the Board 
concludes that an evaluation in excess of 60 percent is not 
warranted for the period beginning on April 3, 2006.  

Although the veteran believes that his service-connected 
genitourinary disability has increased in severity beyond the 
60 percent evaluation currently assigned, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The preponderance of the evidence is against the veteran's 
claim.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Further, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  

The Court has held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected genitourinary disability.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6- 96.

Service Connection for Depression

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's service connection claim for depression, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the veteran by awarding service 
connection for depression.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b) (2007).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Finally, service connection for an acquired psychiatric 
disability may be established based on a legal "presumption" 
by showing that a psychosis manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In this case, the medical evidence of record shows a current 
diagnosis of depression.  The veteran essentially asserts 
that his depression is related to his service-connected 
genitourinary disability.  The record shows that he 
experienced a cerebrovascular accident (CVA) in April 2002.  
In December 2003, he underwent a radical retropubic 
prostatectomy with pelvic lymphadenectomy due to 
adenocarcinoma of the prostate.  

According to an April 2004 report, the veteran had a 
telemedicine consult with his VA physician.  He stated that 
his depression started after his CVA in 2002, but had gotten 
worse since his prostate surgery in 2003.  Axis I diagnosis 
was mild dementia due to CVA with task and situational 
related anxiety and frustration.  Axis III diagnosis was CVA 
in 2002, appears status-post prostate surgery.  

In May 2004, the veteran complained of depression, marked 
fatigue, and lethargy following his prostate surgery.  He 
indicated that he felt "lifeless."  Impression, in 
pertinent part, was "questionable depression."  VA 
treatment notes dated in June 2004 show that he was referred 
for general strengthening exercises and was diagnosed with 
general weakness due to prostate cancer surgery.  According 
to VA treatment notes dated in July 2004, he further 
complained of depression following his prostate surgery.  

According to a July 2004 private examination report, the 
veteran complained for prolonged sadness, unexplained crying 
spells, irritability, anger, anxiety, social withdrawal, 
difficulty performing tasks, and conflicts at work.  The 
psychiatrist indicated that these symptoms were residuals of 
his CVA.  Medication and psychotherapy were prescribed.  

In January 2005, he presented to the VA Urology Clinic for a 
follow-up visit.  According to an addendum, the staff 
urologist noted that the veteran's chronic depression was 
worsened by his erectile dysfunction and urinary 
incontinence.  According to an August 2004 private evaluation 
report, a private psychiatrist diagnosed the veteran with 
severe, recurrent major depression.   

The evidence clearly shows that the veteran developed 
depression following his CVA in April 2002.  However, the 
January 2005 VA urologist indicated that the veteran's 
depression was worsened by his erectile dysfunction and 
incontinence.  The veteran is also service connected for 
erectile dysfunction/sterility associated with adenocarcinoma 
of prostate, status-post radical prostatectomy.  

Thus, the Board finds that the veteran's depression is 
essentially aggravated by his service-connected genitourinary 
disability.  Accordingly, resolving any doubt in the 
veteran's favor, the Board finds that the veteran's 
depression is related to his service-connected adenocarcinoma 
of the prostate, status-post radical prostatectomy.  


ORDER

The reduction of the disability evaluation for adenocarcinoma 
of the prostate, status-post radical prostatectomy, from 100 
percent to 40 percent, effective January 1, 2005, was proper.

A rating in excess of 60 percent for adenocarcinoma of the 
prostate for the period since April 3, 2006, is denied.  

Service connection for depression is granted, subject to the 
laws and regulations governing monetary benefits.  


REMAND

Although the Board has granted service connection for 
depression, the evaluation for such disability has not yet 
been assigned.  The degree of such disability may have a 
material effect on the veteran's TDIU claim.  In light of 
this, due process requires that the RO rate the veteran's 
psychiatric disability, and then again consider the TDIU 
issue.

Accordingly, the case is REMANDED for the following action:

The RO should again consider the 
veteran's TDIU claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished 
with a SSOC and be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


